Citation Nr: 0013577	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  97-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral uveitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from August 1994 to February 
1996.  

By rating action in March 1997, the Winston Salem Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
the veteran's claim for service connection for bilateral 
uveitis.  The veteran testified at a hearing before a Hearing 
Officer at that RO in August 1997.  The Hearing Officer 
confirmed the denial, finding that the veteran's claim was 
not well grounded.  The veteran has since moved.  The 
veteran's claims file was transferred to the Indianapolis, 
Indiana, RO, which furnished the veteran with a Supplemental 
Statement of the Case in February 2000 reflecting their 
decision that the claim remained not well grounded.  


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
uveitis is not supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
uveitis is not well grounded. 38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In his substantive appeal, dated in July 1997, and in the 
hearing testimony of August 1997, the veteran argues that he 
had good vision and no history of eye problems when he 
entered service, but that exposure to gasoline and chemical 
ammunition during service caused blurred vision in service 
and greatly reduced visual acuity, which eventually resulted 
in the bilateral uveitis diagnosed after service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In 38 C.F.R. § 3.303 (c) (1999), which provides 
guidelines relating to consideration of claims for 
entitlement to service connection, benefits for congenital or 
developmental defects are precluded.  The regulation 
specifically provides that refractive error of the eye is not 
a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  

The threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded." 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis). See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence. See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence. See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). See also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail. Grivois; Grottveit.  Further, in the absence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it cannot assist the appellant in the development of his 
claim. Morton v. West, 12 Vet. App. 477 (1999).  

The service medical records reflect that the veteran's 
corrected vision was 20/20 on the entrance medical 
examination in May 1994.  The clinical evaluation of the 
eyes, ophthalmoscopic examination, and evaluation of the 
pupils and ocular motility, were all normal.  However, the 
veteran failed a color vision test.  The veteran's vision was 
again 20/20 in August 1994, when the veteran again failed a 
color vision test.  

In March 1995, the veteran was involved in a motor vehicle 
accident in which he reported that he had impacted the 
dashboard and that he experienced headache and dizziness.  No 
edema of the forehead was noted on examination.  He 
complained of "N.V." (narrowed vision?) associated with 
same, but on examination vision fields were normal.  The 
examination was also negative for blurred vision or unsteady 
gait.  The impression was possible mild concussion.  

The veteran's corrected vision was 20/50 in the right eye, 
and 20/40 in the left eye, in January 1996, on the medical 
examination prior to his service discharge.  Again, the eyes, 
ophthalmoscopic examination, pupils, and ocular motility, 
were all normal on clinical evaluation.  In the Report of 
Medical History section of the discharge examination, the 
veteran answered in the negative the question of whether he 
currently had or ever had had eye trouble.  

Post service treatment records from William L. Haynes, M.D., 
dated beginning on December 30, 1996, reflect that the 
veteran complained of blurred vision of gradual onset with a 
change in the left eye about a week earlier and a change in 
the right eye that morning.  Reportedly, the veteran was not 
able to see at all in either eye.  On examination, vision was 
20/200 in the right eye and 20/Hand Movements in the left 
eye.  The office records which continue through January 21, 
1997, include an assessment of severe bilateral uveitis.  The 
veteran was referred for further evaluation of his eyes.  

In January 1997, Walter C. McLean, Jr., M.D., wrote to Dr. 
Haynes, M.D., noting that the veteran had presented for a 
retinal consultation on January 21, 1997, and that the 
veteran had noticed the onset of light sensitivity with 
progressive blurring of his vision in his right eye over the 
past three to four weeks.  The veteran reported the history 
that in February of the previous year, he had noticed a bump 
involving his left upper lid which disappeared after 
approximately two weeks.  Reportedly, the vision in his left 
eye had progressively worsened since that time.  It was noted 
that the veteran had been seen by Dr. Haynes in late December 
at which time the veteran was found to have a prominent 
granulomatous bilateral uveitis.  It was reported that the 
veteran had been in the Army, stationed at Fort Stewart, 
Georgia; that he was a tank driver who allegedly had 20/20 
vision in the fall of 1995; and that he later had decreased 
vision in his left eye, but was still allowed to drive a 
tank.  Ocular examination in January 1997 revealed an 
uncorrected visual acuity of hand motions on the right and 
light perception on the left.  The veteran was described as 
having an impressive granulomatous bilateral uveitis in both 
eyes.  Dr. McLean opined that he would have expected that 
sarcoidosis would be the most likely underlying etiology of 
the bilateral uveitis, but there had been a lack of 
laboratory support with a negative chest X-ray and ACE.  The 
physician included the office clinical records for the 
veteran's visits.  In February 1997, the physician wrote 
letters to the veteran discussing the importance of continued 
treatment of the bilateral uveitis.  

During testimony at the August 1997 hearing, the veteran 
reported that he had received treatment from a hospital in 
East Chicago, Indiana, in August or September 1996, and that 
the records had not been included in his claims folder.  He 
further testified that he was treated for "pink eye" on one 
occasion during service, and perhaps some eye irritation, 
although no diagnosis was made; that he noticed blurring of 
his vision during service which did not clear, but became 
worse; that the condition had progressed to the point that he 
was almost blind prior to recent surgery; and that doctors 
had told him that this was a condition that just did not 
happen to him over night.  

After the hearing, the RO obtained clinical records from St. 
Catherine Hospital, East Chicago, Indiana, reflecting that 
the veteran was seen there on September 16, 1996, complaining 
of pain and redness of the left eye which had been going on 
since his discharge from the Army about six months earlier.  
Examination revealed that the pupils were equal, round and 
reactive to light.  Extraocular motion was full.  On 
examination of the left eye, opacification was noted on the 
inferior aspect of the cornea, but no foreign body was 
present.  There were irregularities to the borders of the 
pupil noted on slit lamp examination.  The diagnoses were 
endophthalmitis and hypopyon, left eye.  

An additional report from Dr. McLean, in late February 1997, 
reflects continuing treatment for the veteran's bilateral 
uveitis which was described as being horrible.  

In the present case, no examiner has linked uveitis to the 
appellant's active service, and the appellant has not 
submitted any competent evidence otherwise suggesting such a 
nexus.  Regarding the fact that the veteran sustained head 
trauma during service in March 1995, there is no objective 
evidence presented that uveitis (which is defined as an 
inflamation of the middle tunic of the eye) could be of head 
trauma etiology.  Similarly, there is no medical evidence to 
support the veteran's contention that exposure to gasoline 
and chemical ammunition during service caused blurred vision 
in service and greatly reduced visual acuity, which 
eventually resulted in the bilateral uveitis diagnosed after 
service.  In fact, the only medical opinion of record which 
makes any reference to possible etiology states that 
sarcoidosis was the most common etiology, but that had been 
ruled out.  

The only evidence presented connecting bilateral uveitis with 
service, are the veteran's own statements and sworn 
testimony.  These statements as to the etiology of any 
current disability, however, do not equate to competent 
evidence relating a present condition to the appellant's 
military service. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay testimony is not competent evidence when the 
question presented requires specialized knowledge).  
Accordingly, this claim must be found to be not well grounded 
in the absence of competent evidence linking a current 
disability, in this case bilateral uveitis, to the veteran's 
active duty service.  The Board agrees with the RO that the 
claims are not well grounded.  As such, the benefits sought 
on appeal are denied.  

The veteran is reminded that what is lacking here is medical 
evidence establishing a nexus between current chronic 
disability and service.  Evidence that could establish a well 
grounded claim, for example, would be a physician setting out 
some sort of medical link between  bilateral uveitis and the 
veteran's active service.  If that were to happen, a nexus to 
service would be suggested which would result in making the 
claim well grounded and thus require comprehensive 
development and consideration.  That evidence does not 
currently exist here and needs to be further developed in 
order to require comprehensive consideration of the veteran's 
claim.  

Inasmuch as the foregoing explains the necessity for 
competent evidence of a current disability which is linked by 
competent evidence to service, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the claimed disability. Robinette v. Brown, 8 Vet. App. 
69 (1995).  

As the appellant has not submitted the evidence necessary for 
a well grounded claim, a weighing of the merits of the claim 
is not warranted, and the reasonable doubt doctrine is not 
for application. See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for bilateral uveitis is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeal

 

